Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 5 and 15 are objected to because of the following informalities: 

The claims recite “wherein said values for each of said one or more fractionalized real estate units in said set of fractionalized real estate units is based at least in part on local real estate values in the area where said one or more fractionalized real estate units are located and characteristics of each of said one or more fractionalized real estate units.”  Change to read “wherein said values for each of said one or more fractionalized real estate units in said set of fractionalized real estate units are based at least in part on local real estate values in the area where said one or more fractionalized real estate units are located and characteristics of each of said one or more fractionalized real estate units.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 13, which claims 4 and 14 are dependent of, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Referring to claims 3 and 13, which claims 4 and 14 are dependent of, 

The term "optimal" in claims 3 and 13 (generating an optimal fractionalization of a real estate unit identified in said real estate unit dataset, wherein said optimal fractionalization is based, at least in part, on creating livable sub-spaces in the real estate unit that can be tokenized for use on said fractionalized real estate unit network) is a relative term, which renders the claim indefinite.  The term "optimal" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably Therefore it is unclear to the examiner how the fractionalization of a real estate unit is “optimal”.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C 101 because the claimed invention is directed to an
abstract idea without significantly more.

Step 1: Claims 1-10 recite a computerized method, and Claims 11-20 recite a computerized system, and therefore fall into a statutory category.

	For examination purposes the examiner interpreted that the system performs the steps of the method.

Step 2A – Prong 1 (Is a Judicial Exception Recited?):

The claims as a whole recites a computerized method and computerized system for organizing an exchange of real estate units, which under its broadest reasonable interpretation, cover concepts performed for organizing certain methods of human activity. 
In the present case concepts directed to concepts of certain methods of organizing human activity such as concepts performed in commercial or legal interactions (including agreements in the form of contract, sales activities, and business relations). The abstract idea portion of the claims is as follows (Claim 1)  A computerized method for providing onboarding, configuration and exchange of real estate units into [a real estate ownership mobility platform\, said computerized method using [a real estate unit fractionalization module], [a processor] and [a communications means], the method comprising the steps of: (Claim 11)  A computerized system for providing onboarding, configuration and exchange of real estate units into [a real estate ownership mobility platform], said system comprising: [a real estate unit fractionalization module, comprising computer-executable code stored in non-volatile memory];  [a processor]; and [one or more communications means]; wherein [the real estate unit fractionalization module, the processor, and the one or more communications means] are configured to: receiving a real estate unit fractionalization request from an owner of a real estate unit; generating [a real estate unit dataset], wherein [said real estate unit dataset] is based at least in part on information derived from said real estate unit fractionalization request, and wherein [said real estate unit dataset] comprises information associated with at least one real estate unit to be onboarded onto [a fractionalized real estate unit network]; determining, from [said real estate unit dataset], a set of fractionalized real estate units, wherein said set of fractionalized real estate units comprises one or more fractionalized real estate units; generating, based on [said real estate unit dataset], values for each of said one or more fractionalized real estate units in said set of fractionalized real estate units; generating a set of real estate unit tokens comprising one or more real estate unit tokens for each of said fractionalized real estate units in said set of fractionalized real estate units; and distributing one or more token offerings on said [fractionalized real estate unit network] where the portions that are not bracketed recite the abstract idea. 
If a claim limitation, under its broadest reasonable interpretation, covers concepts performed in performed in commercial or legal interactions such as agreements in the form of contract, sales activities, and business relations it falls under the Certain Methods of Organizing Human Activity grouping of abstract ideas. See MPEP 2106.04. Accordingly, the claims recite an abstract idea.

Step 2A-Prong 2 (Is the Exception Integrated into a Practical Application?):

The claimed invention as a whole merely describes a method and system directed towards certain methods of organizing human activity. 

The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing process of: transmitting information, (receiving a real estate unit fractionalization request from an owner of a real estate unit; distributing one or more token offerings on said [fractionalized real estate unit network) and processing information (generating [a real estate unit dataset], wherein [said real estate unit dataset] is based at least in part on information derived from said real estate unit fractionalization request, and wherein [said real estate unit dataset] comprises information associated with at least one real estate unit to be onboarded onto [a fractionalized real estate unit network]; determining, from [said real estate unit dataset], a set of fractionalized real estate units, wherein said set of fractionalized real estate units comprises one or more fractionalized real estate units; generating, based on [said real estate unit dataset], values for each of said one or more fractionalized real estate units in said set of fractionalized real estate units; generating [a set of real estate unit tokens] comprising [one or more real estate unit tokens] for each of said fractionalized real estate units in said set of fractionalized real estate units)

Further the specification shows that such components are recited generically.

Applicant recites several components that are equivalent to “apply it” or mere instructions to implement the abstract idea on a computer including:

A real estate ownership mobility platform (Specification paragraph 82)
A real estate unit fractionalization module (Specification paragraphs 82 and 83)
A processor (Specification paragraph 82)
Communication means (Specification paragraphs 54-55)
Non-volatile memory (Specification paragraphs 24, and 82-83)
Computer executable code (Specification paragraphs 24, and 82-83)
Real estate unit dataset (Specification paragraphs 54-55 and 69)
Fractionalized real estate unit network (Specification paragraph 83)
The set of real estate tokens/the real estate token. . The examiner notes that these tokens are recited at a high level of generality such that the examiner is interpreting that the token serves as a digital representation of a portion of data/asset (such as a real estate unit). (See specification paragraphs 19 and 78) 

The above additional elements are mere instructions to implement an abstract idea within a computing environment and do not provide for a practical application.

Step 2B (Does the claim recite additional elements that amount to Significantly More than the Judicial Exception?):

As noted above, the claims as a whole merely describes a method and system that generally “apply” the concepts discussed in prong 1 above. (See MPEP 2106.05 f (II))  In particular applicant has recited the computing components at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. As the court stated in TLI Communications v. LLC v. AV Automotive LLC, 823 F.3d 607, 613 (Fed. Cir. 2016) merely invoking generic computing components or machinery that perform their functions in their ordinary capacity to facilitate the abstract are mere instructions to implement the abstract idea within a computing environment and does not add significantly more to the abstract idea. In particular the step of generating a token is generally well known in the art as disclosed in Fisch, (US 2020126075) paragraph 20 which teaches that a digital token is an immutable and transferable representation of value, analogous to a physical token such as a ticket or dollar bill that can be passed from hand to hand. Tokens may be generated, destroyed, or transferred. Digital tokens may be represented or transferred digitally in different ways. Therefore the step of a generically generating a generic token does not provide for a practical application as presently claimed.

 Accordingly, these additional computer components do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea and as a result the claim is not patent eligible.

Dependent claims 2-10 and 12-20 further limit the abstract idea by introducing the field of use limitations which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. Therefore, dependent claims 2-7 are also non-statutory subject matter.

Dependent claims 2 and 12 further limit the abstract idea by generally linking the field of use to wherein data from said real estate unit dataset used in calculating values for each of said one or more fractionalized real estate units comprises data related to physical characteristics of a real estate unit and does not add significantly more to the abstract idea. Therefore, dependent claims 2 and 12 are also non-statutory subject matter.

generating an optimal fractionalization of a real estate unit identified in said real estate unit dataset, wherein said optimal fractionalization is based, at least in part, on creating livable sub-spaces in the real estate unit that can be tokenized for use on said fractionalized real estate unit network. Generally linking the invention to generic computing environment capable of processing information (i.e. generating an optimal fractionalization based on the tokenization of created subspaces in a real estate unit) does not integrate the abstract idea into a practical application. Therefore, dependent claims 3 and 13 are also non-statutory subject matter.

Dependent claims 4 and 14 further limit the abstract idea by generally linking the field of use to wherein said livable sub-spaces each comprise an identification of a bedroom and does not add significantly more to the abstract idea. Therefore, dependent claims 4 and 14 are also non-statutory subject matter.

Dependent claims 5 and 15 further limit the abstract idea by generally linking the field of use to wherein said values for each of said one or more fractionalized real estate units in said set of fractionalized real estate units is based at least in part on local real estate values in the area where said one or more fractionalized real estate units are located and characteristics of each of said one or more fractionalized real estate units and does not add significantly more to the abstract idea. Therefore, dependent claims 5 and 15 are also non-statutory subject matter.

Dependent claims 6 and 16 further limit the abstract idea by generally linking the field of use to wherein said characteristics may be selected from the group comprising, size of bedroom, location of bedroom, indication of private bathroom, size of closets, indication of amenities, and indication of proportion of size in comparison to the entire set of fractionalized real estate units and does not add significantly more to the abstract idea. Therefore, dependent claims 6 and 16 are also non-statutory subject matter.

Dependent claims 7 and 17 further limit the abstract idea by generally linking the use of the judicial exception to a particular technological environment by reciting receiving a token transaction associated with one or more of said one or more token offerings; executing said token transaction; and distributing a value associated with said token transaction to said owner of said real estate unit. Generally linking the invention to a generic computing environment capable of transmitting information (receiving the token transaction and distributing the value associated with the token transaction to the owner) and processing information (executing the token transaction) does not integrate the abstract idea into a practical application. Therefore, dependent claims 7 and 17 are also non-statutory subject matter.

Dependent claims 8 and 18 further limit the abstract idea by generally linking the use of the judicial exception to a particular technological environment by reciting recording said token transaction and executing one or more smart contracts associated with a fractional real estate unit identified in said token transaction. Generally linking the invention to a generic computing environment capable of processing information  (recording the transaction and executing a generic smart contract associated (Specification paragraph 38) for purposes of 

Dependent claims 9 and 19 further limit the abstract idea by generally linking the use of the judicial exception to a particular technological environment by reciting generating a valuation analysis and equity analysis in one or more of said one or more smart contracts. Generally linking the invention to a generic computing environment capable of processing information (generating the valuation and equity analyses) using generic smart contracts (Specification paragraph 38) for purposes of automating the processing of information does not integrate the abstract idea into a practical application. Therefore, dependent claims 9 and 19 are also non-statutory subject matter.

Dependent claims 10 and 20 further limit the abstract idea by generally linking the field of use to wherein at least one of said one or more smart contracts is a housing club constitution and does not add significantly more to the abstract idea. Therefore, dependent claims 10 and 20 are also non-statutory subject matter.

The claims individually and in ordered combinations do not offer significantly more than abstract ideas.

 In conclusion, the claims are directed to the abstract idea of performing certain methods of organizing human activity (organizing the exchange of real estate units). The claims do not provide an inventive concept, because the claims do not recite additional elements or a combination of elements that amount to significantly more than the judicial exception of the claims. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and the collective functions merely provide conventional computer implementation. Therefore, whether taken individually or as an order combination, the claims are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

 If a claim limitation, under its broadest reasonable interpretation, covers concepts performed in managing relationships or transactions between people or satisfying or avoiding a legal obligation, it falls under the Certain Methods of Organizing Human Activity grouping of abstract ideas. See MPEP 2106.04. Accordingly, the claims recite an abstract idea.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7, 11-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (20190287195) in view of Fisch (US 20200126075).

Referring to claims 1 and 11, 

Lee, which is directed equity sharing of a real estate property, discloses: 

(Claim 1)  A computerized method for providing onboarding, configuration and exchange of real estate units into a real estate ownership mobility platform, said computerized method using a real estate unit fractionalization module, a processor and a communications means, the method comprising the steps of:  (Lee paragraph 6 disclosing a method for equity sharing of a property is provided, the method including: receiving details of a property inputted by a user; short listing the property for funding once score of the property is greater than a threshold; dividing the property into a plurality of equity shares, wherein each equity share indicates a fraction of ownership of the property; determining equity rate, wherein the equity rate is rate for each equity share; receiving an input from an investor searching for the property; providing option to the investor to purchase one or more equity shares; receiving indication of number of equity shares to be purchased by the investor; determining amount to be paid by the investor based on number of equity shares and the equity rate; transferring the amount to a trust; and storing ownership data including fractional ownership of the investor based on number of equity shares purchased by the investor. Lee paragraph 107 disclosing in some embodiments, when the first investor wants to sell his/her equity, 'sell order' would be submitted and the method or the method will automatically determine the appraisal types required. When the second investor wants to purchase the same property, he/she would submit a 'buy order'. When two orders are matched, the platform (the server) will automatically create electronic trust beneficiary assignment document and require buyer investor, seller investor, and trustee to sign electronically, in order to transfer beneficiary interest under trust ownership. The platform will also then record the ownership change on block chain, which allows secure, verifiable, and instant transfer of fractional ownership interest between investors. Lee paragraph 217 disclosing the example computer system  includes a processor (e.g., a central processing unit (CPU), a graphics processing unit (GPU), or both), a main memory, and a static memory, which communicate with each other via a bus.  Lee paragraph 218 disclosing the disk drive unit includes a machinereadable medium on which is stored one or more sets of data structures and instructions (e.g., software) embodying or utilized by any one or more of the methodologies or functions described herein. The instructions may also reside, completely or at least partially, within the main memory and/or within the processor during execution thereof by the computer system, the main memory and the processor also constituting machine-readable media. Lee paragraph 220 disclosing the instructions may be transmitted over a computer network using a transmission medium which is includes any intangible medium that is capable of storing, encoding, or carrying instructions for execution by the machine, and included digital or analog communication signals or other intangible media to facilitate communication of such software.) 

(Claim 11)  A computerized system for providing onboarding, configuration and exchange of real estate units into a real estate ownership mobility platform, said system comprising: a real estate unit fractionalization module, comprising computer-executable code stored in non-volatile memory;  a processor; and one or more communications means; wherein the real estate unit fractionalization module, the processor, and the one or more communications means are configured to: (Lee paragraph 6 disclosing a method for equity sharing of a property is provided, the method including: receiving details of a property inputted by a user; short listing the property for funding once score of the property is greater than a threshold; dividing the property into a plurality of equity shares, wherein each equity share indicates a fraction of ownership of the property; determining equity rate, wherein the equity rate is rate for each equity share; receiving an input from an investor searching for the property; providing option to the investor to purchase one or more equity shares; receiving indication of number of equity shares to be purchased by the investor; determining amount to be paid by the investor based on number of equity shares and the equity rate; transferring the amount to a trust; and storing ownership data including fractional ownership of the investor based on number of equity shares purchased by the investor. Lee paragraph 107 disclosing in some embodiments, when the first investor wants to sell his/her equity, 'sell order' would be submitted and the method or the method will automatically determine the appraisal types required. When the second investor wants to purchase the same property, he/she would submit a 'buy order'. When two orders are matched, the platform (the server) will automatically create electronic trust beneficiary assignment document and require buyer investor, seller investor, and trustee to sign electronically, in order to transfer beneficiary interest under trust ownership. The platform will also then record the ownership change on block chain, which allows secure, verifiable, and instant transfer of fractional ownership interest between investors. Lee paragraph 217 disclosing the example computer system includes a processor (e.g., a central processing unit (CPU), a graphics processing unit (GPU), or both), a main memory, and a static memory, which communicate with each other via a bus.  Lee paragraph 218 disclosing the disk drive unit includes a machine readable medium on which is stored one or more sets of data structures and instructions (e.g., software) embodying or utilized by any one or more of the methodologies or functions described herein. The instructions may also reside, completely or at least partially, within the main memory and/or within the processor during execution thereof by the computer system, the main memory and the processor also constituting machine-readable transmitted over a computer network using a transmission medium which is includes any intangible medium that is capable of storing, encoding, or carrying instructions for execution by the machine, and included digital or analog communication signals or other intangible media to facilitate communication of such software.)  

receiving a real estate unit fractionalization request from an owner of a real estate unit;
(Lee paragraph 6 disclosing a method for equity sharing of a property is provided, the method including: receiving details of a property inputted by a user; short listing the property for funding once score of the property is greater than a threshold; dividing the property into a plurality of equity shares, wherein each equity share indicates a fraction of ownership of the property; determining equity rate, wherein the equity rate is rate for each equity share.)

generating a real estate unit dataset, wherein said real estate unit dataset is based at least in part on information derived from said real estate unit fractionalization request, and wherein said real estate unit dataset comprises information associated with at least one real estate unit to be onboarded onto a fractionalized real estate unit network; (Lee paragraph 6 A method for equity sharing of a property is provided, the method including: receiving details of a property inputted by a user; short listing the property for funding once score of the property is greater than a threshold; dividing the property into a plurality of equity shares, wherein each equity share indicates a fraction of ownership of the property; determining equity rate, wherein the equity rate is rate for each equity share; receiving an input from an investor searching for the property; providing option to the investor to purchase one or more equity shares; receiving indication of number of equity shares to be purchased by the investor; determining amount to be paid by the investor based on number of equity shares and the equity rate; transferring the amount to a trust; and storing ownership data including fractional ownership of the investor based on number of equity shares purchased by the investor. Lee paragraph 32 disclosing the methods involves receiving details of a property inputted by a user and retrieving property data publicly available. Lee paragraph 38 disclosing the server is connected to a storage device that hosts various databases pertaining to real estate properties, and other data needed for the real estate portal to support various workflows. Examples of the server include, but are not limited to, computer, processor, or any other computing device. Lee paragraph 46 in addition, various checkpoints, including short sale, school rating too low, property sold too recently, property priced higher than medium price per square foot, owner name mismatch, etc. are automatically sourced from various data providers and analyzed by the algorithm to ensure that the property is functional and its physical characteristics meet the minimum standard for investment worthiness and decreases the chances of buying low-performing properties virtually.)

determining, from said real estate unit dataset, a set of fractionalized real estate units, wherein said set of fractionalized real estate units comprises one or more fractionalized real estate units;  (Lee paragraph 6 disclosing a method for equity sharing of a property is provided, the method including: receiving details of a property inputted by a user; short listing the property for funding once score of the property is greater than a threshold; dividing the property into a plurality of equity shares, wherein each equity share indicates a fraction of ownership of the property; determining equity rate, wherein the equity rate is rate for each equity share; receiving an input from an investor searching for the property; providing option to the investor to purchase one or more equity shares; receiving indication of number of equity shares to be purchased by the investor; determining amount to be paid by the investor based on number of equity shares and the equity rate; transferring the amount to a trust; and storing ownership data including fractional ownership of the investor based on number of equity shares purchased by the investor.)

generating, based on said real estate unit dataset, values for each of said one or more fractionalized real estate units in said set of fractionalized real estate units; (Lee paragraph 6 disclosing a method for equity sharing of a property is provided, the method including: receiving details of a property inputted by a user; short listing the property for funding once score of the property is greater than a threshold; dividing the property into a plurality of equity shares, wherein each equity share indicates a fraction of ownership of the property; determining equity rate, wherein the equity rate is rate for each equity share; receiving an input from an investor searching for the property; providing option to the investor to purchase one or more equity shares; receiving indication of number of equity shares to be purchased by the investor; determining amount to be paid by the investor based on number of equity shares and the equity rate; transferring the amount to a trust; and storing ownership data including fractional ownership of the investor based on number of equity shares purchased by the investor. Lee paragraph 60 disclosing the RS is service charge percentage marketplace is charging for this equity sharing ownership, based on various factors, such as market location, property value, and type of transaction. Next R6(A) is Minimum Buyer Payment Rate, which is the rate charged by marketplace plus the minimum investor rental return, and it is calculated as service charge %+Minimum Investor Return. R6(B) is the Minimum Investor Return, which is equal to R4. Lee paragraph 61 disclosing next, a check is made to determine if R4 is less or equal than R6(A). If Yes, which indicates that calculated annual payment rate is not enough to cover the minimum investor return, then the equity rate is determined as R6(A). If No R3 is re-calculated as Rl minus estimated property expense.)

Lee does not explicitly disclose

However Fisch which is directed to initializing an authenticated database and rules that govern transactions, teaches generating a set of real estate unit tokens comprising one or more real estate unit tokens for each of said fractionalized real estate units in said set of fractionalized real estate units; and distributing one or more token offerings on said fractionalized real estate unit network.  

generating a set of real estate unit tokens comprising one or more real estate unit tokens for each of said fractionalized real estate units in said set of fractionalized real estate units; Fishc paragraph 19 teaching that any digitally issued asset may be any asset that can be purchased. It is interpreted that real estate is a type of asset that could be purchased. Fisch paragraph 20 a digital token is an immutable and transferable representation of value, analogous to a physical token such as a ticket or dollar bill that can be passed from hand to hand. Tokens may be generated, destroyed, or transferred. However, digital tokens are an abstraction, and there are different ways in which they can be represented and transferred digitally more sophisticated method that enables this flexibility is to create two types of tokens on authenticated 

and distributing one or more token offerings on said fractionalized real estate unit network.  (Fisch paragraph 44 disclosing the programmable fund receives a configuration for a pooled capital asset fund from fund manager entity. Fund manager entity may define and issue assets on authenticated database. Fund manager entity may specify parameters of the asset, such as transferability restrictions and number of units initially available. Also fund manager entity defines and initializes rules for authenticated database, such as financial agreements on authenticated database. It is interpreted that the specification of the asset specifically the number of units initially available in the database is the distribution of token offerings.)

One of ordinary skill in the art would have been motivated before the effective filing date of the claimed invention to combine Lee with Fisch as Fisch further develops the concept of tokenization, which is done to create tokens representing fraction of an interest, which is particularly relevant to the exchanges that require regulators that audit the transaction information for compliance. (Fisch paragraphs 19 and 26)

Therefore it would have been obvious before the effective filing date of the claimed invention to modify the invention disclosed in Lee in view of Fisch to incorporate generating a set of real estate unit tokens comprising one or more real estate unit tokens for each of said fractionalized real estate units in said set of fractionalized real estate units and distributing one or more token offerings on said fractionalized real estate unit network with the motivation of incorporating the concept of tokenization with the motivation of representing a  percent ownership of a finite resource and to enable regulatory authorities to perform audits to ensure compliance for financial transactions. (Fisch paragraphs 19, 21, and 26)

Referring to claims 2 and 12, 

The Examiner notes that the claim is written in the past tense such that the calculation occurs outside the scope of the claims (wherein data from said real estate unit dataset used in calculating values for each of said one or more fractionalized real estate units) and therefore hold little patentable weight.

The Examiner additionally finds that what the data from the real estate unit dataset comprises (data related the physical characteristics of the real estate unit) is non- functional descriptive material that does not alter the step of calculating values. What particular data is used in the calculation of values is non-functional descriptive material that may not be relied upon for patentability.

The Examiner notes that non-functional descriptive material cannot render patentable an invention that is otherwise not patentable over the prior art. See ln re Gulack, 703 F.2d 1381, 1385 (Fed. Cir. 1983) (when descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from the prior art in terms of patentability); and (BPAI 2008) (precedential) ("[T]he nature of the information being manipulated does not lend patentability to an otherwise unpatentable computer-implemented product or process."). 

There is no objective evidence of record that there is a functional relationship in the calculation of values using the data related to physical characteristics. generating an optimal fractionalization and what the optimal fractionalization is based on. Applicant does not recite or show how what the optimal fractionalization is based on affects generating an optimal fractionalization. The step of generating an optimal fractionalization would be performed in the same manner regardless of what it is based on under the broadest reasonable interpretation of the claims. 

 As such, what the optimal fractionalization is based on constitutes non-functional descriptive that may not be relied upon for patentability. See In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004). See also Exparte Mathias, 84 USPQ2d 1276, 1279 (BPAI 2005) (informative), afj'd 191 Fed. App'x 959 (Fed. Cir. 2006) (When a prior art reference describes each and every feature of a claimed [invention], except for the claimed non-functional descriptive material..., it anticipates the claimed onscreen icon inasmuch as "the [non-functional] descriptive material will not distinguish the invention from the prior art in terms of patentability[.]").

The examiner therefore is interpreting that the cited art needs to disclose data but provided additional disclosure deemed relevant. The examiner recommends to positively recite the claim so the claim holds patentable weight. 

Lee further discloses, wherein data from said real estate unit dataset used in calculating values for each of said one or more fractionalized real estate units comprises data related to physical characteristics of a real estate unit.  Lee paragraph 46 In addition, various checkpoints, including short sale, school rating too low, property sold too recently, property priced higher than medium price per square foot, owner name mismatch, etc. are automatically sourced from various data providers and analyzed by the algorithm to ensure that the property is functional and its physical characteristics meet the minimum standard for investment worthiness and decreases the chances of buying low-performing properties virtually. Lee paragraph 60 disclosing the RS is service charge percentage marketplace is charging for this equity sharing ownership, based on various factors, such as market location, property value, and type of transaction.  The R6(A) is Minimum Buyer Payment Rate, which is the rate charged by marketplace plus the minimum investor rental return, and it is calculated as service charge %+Minimum Investor Return. R6(B) is the Minimum Investor Return, which is equal to R4.) 

Referring to claims 5 and 15, 

The examiner notes the limitation “is based at least in part on local real estate values in the area where said one or more fractionalized real estate units are located and characteristics of each of said one or more fractionalized real estate units” is not positively recited and therefore holds little patentable weight. 

Lee further discloses, wherein said values for each of said one or more fractionalized real estate units in said set of fractionalized real estate units is based at least in part on local real estate values in the area where said one or more fractionalized real estate units are located and characteristics of each of said one or more fractionalized real estate units. (Lee  paragraph 45 disclosing FIG. 2 is a flowchart of a method for short listing a property for funding, according to the embodiments as disclosed herein illustrating characteristics such as square footage discrepancy. Lee paragraph 46 disclosing the short listing is performed using property certification algorithm. The algorithm includes various parameters including latitude/longitude to find closest road with related speed limit, distance to retail store, direction the property faces, etc. in order to calculate the property noise factor. The roads in the close vicinity of the property, which in one embodiment, is set to be 110 meters from all four directions of the property, are analyzed to determine if the speed limit exceeds a certain threshold, based on towns. Also, all 'places' in the close vicinity of the property are analyzed, to check if there is any stores or business categories that might impact the value of the property. In addition, various checkpoints, including short sale, school rating too low, property sold too recently, property priced higher than medium price per square foot, owner name mismatch, etc. are automatically sourced from various data providers and analyzed by the algorithm to ensure that the property is functional and its physical characteristics meet the minimum standard for investment worthiness and decreases the chances of buying low-performing properties virtually. A final score (property score) is automatically calculated and decision whether the property passes due-diligence is made. Lee paragraph 60 disclosing the RS is service charge percentage marketplace is charging for this equity sharing ownership, based on various factors, such as market location, property value, and type of transaction.)

Referring to claims 6 and 16, 

Lee further discloses, wherein said characteristics may be selected from the group comprising, size of bedroom, location of bedroom, indication of private bathroom, size of closets, indication of amenities, and indication of proportion of size in comparison to the entire set of fractionalized real estate units.   ( Lee paragraph 45 disclosing FIG. 2 is a flowchart of a method for short listing a property for funding, according to the embodiments as disclosed herein. Note characteristics such as bedrooms/ bathrooms, lot size, parking space, square footage discrepancy as well. Lee paragraph [0046] The short listing is performed using property certification algorithm. The algorithm includes various parameters including latitude/longitude to find closest road with related speed limit, distance to retail store, direction the property faces, etc. in order to calculate the property noise factor. The roads in the close vicinity of the property, which in one embodiment, is set to be 110 meters from all four directions of the property, are analyzed to determine if the speed limit exceeds a certain threshold, based on towns. Also, all 'places' in the close vicinity of the property are analyzed, to check if there is any stores or business categories that might impact the value of the property. In addition, various checkpoints, including short sale, school rating too low, property sold too recently, property priced higher than medium price per square foot, owner name mismatch, etc. are automatically sourced from various data providers and analyzed the property is functional and its physical characteristics meet the minimum standard for investment worthiness and decreases the chances of buying low-performing properties virtually. A final score (property score) is automatically calculated and decision whether the property passes due-diligence is made.)

Referring to claims 7 and 17, 

Fisch further teaches receiving a token transaction associated with one or more of said one or more token offerings; (Fisch paragraph 48 teaching the programmable fund receives a transaction for a transfer of funds to fund manager entity. The transaction includes any number of operations. An asset transfer is one example operation, which specifies an origin address controlled by the user, destination address, asset type, and amount. Additionally, the transaction includes relevant signatures and zero-knowledge proofs that prove the user's ownership of the relevant assets and the user's compliance with respect to the relevant policies. A transaction may be called a "confidential asset transfer" if it contains an asset transfer operation and additionally can be processed and validated without revealing the details of the transaction content to the peer servers and validator agents performing verification. Specific methods for implementing confidential asset transfers were discussed above. Other example operations include operations for defining new asset types, issuing assets to an initial owner address, initializing new policies restricting the transfer of existing assets, or linking addresses to digital credentials.)

executing said token transaction; (Fisch paragraph 49 teaching when fund manager entity executes a transaction from the pooled capital asset fund account, fund manager entity obtains a multi-signature from validator agents that can approve the transaction based on the configuration of the pooled capital asset fund. Fund manager entity provides validator agents with a zero-knowledge proof that a new confidential transaction is compliant with rules without revealing the transaction.)

and distributing a value associated with said token transaction to said owner of said real estate unit.  (Fisch paragraph 17 teaching fund managers are responsible for configuring the initial structure of the fund and raising capital from investors, such as in fiat money or in the form of a digital currency, such as digital `fiat` tokens backed bf an issuing bank or a cryptocurrency. These assets are held in secure smart contracts until transparently delivered to the target entity/fund, whether a privately held company, a venture fund, or asset owner seeking capital. Interpreted as distributing the value of the asset to the owner i.e. the asset owner seeking capital.  Fisch paragraph 53 teaching in response to the transfer of funds, at 304, investor entities 106 may receive digital security tokens representing economic ownership as well as the myriad of complex relationships between investors, fund managers, and companies. For example, a security token may represent fractional ownership of the pooled asset fund and the liabilities of the fund participants.)

It would have been obvious before the effective filing date of the claimed invention to modify the invention disclosed in Lee in view of Fisch to incorporate receiving a token transaction associated with one or more of said one or more token offerings; executing said token transaction; and distributing a value associated with said token transaction to said owner of said real estate unit with the motivation of incorporating the processing of tokenization to provide create legally binding tokens to associated users with funds such that even if the transaction is confidential a  regulatory authority may review the transaction information for compliance. (Fisch paragraphs 19 and 26) 

Referring to claims 8 and 18, 

Lee does disclose a recording a transaction and executing one or more smart contracts associated with a fractional real estate unit identified. (Lee Figure 13 and paragraph 21 disclosing Figure 13 illustrates property title and payment update using smart contract and blockchain. Lee paragraph 164 teaching that a title registry smart contract conducts verification of existing ownership and updates the blockchain with changes of ownership, property sales price, or fractional ownership percent. Lee paragraph 100 disclosing at the completion of trading when closing process is completed between matched 'Buy Trade' and 'Sell Trade', platform will perform update to fractional property blocks for both buyer and seller. This step enables platform to record the conveyance of the fractional ownership between seller and buyer on the block chain, without the need to file paper deed with local county recorder office. Block chain fractional ownership data can be changed only when provides a 'private key'.)

Lee does not explicitly disclose recording said token transaction and executing one or more smart contracts associated with a fractional real estate unit identified in said token transaction.

However Fisch further teaches recording said token transaction (Fisch paragraph 33 On authenticated database, the transactions and identities of investor entities and fund manager entity are kept confidential, but rules governing the behavior of fund manager entity are public. Validator agents and the broader public are able to automatically verify zero-knowledge proofs produced by fund manager entity to ensure that the transactions are compliant with rules and policies, and only compliant and valid transactions are accepted as updates to authenticated database. Moreover, regulators and auditors are able to decrypt and inspect certain information about transactions, such as specific amounts within asset transfers.)

 and executing one or more smart contracts associated with a fractional real estate unit identified in said token transaction. (Fisch paragraph 44 teaching the programmable fund receives a configuration for a pooled capital asset fund from fund manager entity. Fund manager entity may define and issue assets on authenticated database. Fund manager entity may specify parameters of the asset, such as transferability restrictions and number of units initially available. Also fund manager entity defines and initializes rules for authenticated database, such as financial agreements on authenticated database. Such agreements may be called smart contracts and are programmatic constructions which are automatically executed and enforced by validator agents when specific conditions are met. Fisch paragraph 45 teaching, programmable fund configures the network and authenticated database for the pooled capital asset fund. For example, asset definition, creation, and issuance are transactions on authenticated database. Also, the definition and initialization of native smart contracts for the rules is itself a transaction on authenticated database. (Fisch paragraph 54 teaching programmable fund receives a transaction from fund manager entity that uses the funds. In some Such transactions contain arbitrary data and instructions, and in most cases will include signatures and zero-knowledge proofs proving compliance with respect to the requirements of rules in authenticated database and the native smart contract. Their validity is determined by the preexisting rules of authenticated database as well as the particular native smart contract. Their impact on authenticated database is a function of the transaction data and the state of the authenticated database. Fisch paragraph 55 teaching Smart-contracts are dynamic programs driven by transactions on authenticated database. The smart-contract state is also stored on authenticated database. In particular, smart-contracts can be used to encode complex financial relationships between counterparties with a lifetime spanning more than a single one-time transaction. In essence, smart-contracts define rules that determine how the contract state is affected by transactions on authenticated database and how this state may in turn trigger transactions. For programming smart-contracts, a basic opcode instruction set solves a software consensus problem: contracts written in arbitrary code can lead to ambiguity, and different validator agents may claim different interpretations. A network that is synchronized on a set of basic opcodes serves as a "virtual machine" for programming more complex contracts. This is particularly important in Ethereum where anyone in the network may be a validator. Fisch paragraph 57 teaching the validator agents determine if the transaction is valid. Validator agents may execute a consensus protocol amongst each other via the peer-to-peer network to agree on the inclusion and ordering of transactions. Other methods for validating the transaction may also be contemplated. If validated, validator agents agree on the ordering of the transaction on authenticated database. Then, validator agents update the state of authenticated database based on the effect of the transactions.)

Therefore it would have been obvious before the effective filing date of the claimed invention to modify the invention disclosed in Lee in view of Fisch to incorporate recording said token transaction and executing one or more smart contracts associated with a fractional real estate unit identified in said token transaction with the result of incorporating the concept of tokenization to enable the regulatory compliance of financial transaction and to updating the database as a result of successful execution of a smart contract based on the conditions of the transaction being met. (Fisch paragraphs 19, 26, and 54)

Referring to claims 10 and 20,

The Examiner finds, because the particular type of smart contract, is non- functional descriptive material that does not alter the step of executing a smart contract. The particular type of smart contract that is executed is non-functional descriptive material that may not be relied upon for patentability.

The Examiner notes that non-functional descriptive material cannot render patentable an invention that is otherwise not patentable over the prior art. See ln re Gulack, 703 F.2d 1381, 1385 (Fed. Cir. 1983) (when descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from the prior art in terms of patentability); 

There is no objective evidence of record that there is a functional relationship in the particular type of smart contract executed. Applicant does not recite or show how the particular type of smart contracts affects the execution of a smart contract. The step of executing a smart contract would be performed in the same manner regardless of the specific type of smart contract.

 As such, the specific type of smart contract executed downloading the application constitutes non-functional descriptive that may not be relied upon for patentability. See In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004). See also Exparte Mathias, 84 USPQ2d 1276, 1279 (BPAI 2005) (informative), afj'd 191 Fed. App'x 959 (Fed. Cir. 2006) (When a prior art reference describes each and every feature of a claimed [invention], except for the claimed non-functional descriptive material..., it anticipates the claimed onscreen icon inasmuch as "the [non-functional] descriptive material will not distinguish the invention from the prior art in terms of patentability[.]").

Therefore for claim interpretation purposes the examiner is interpreting the cited art needs to disclose a smart contract. 

The examiner recommends to define the housing club constitution incorporating subject matter such as in paragraphs 45-49 and 62-63.

Lee further discloses wherein at least one of said one or more smart contracts is a housing club constitution. (Lee Figure 13 and paragraph 21 teaching Figure 13 illustrates property title and payment update using smart contract and blockchain. Lee paragraph 164 teaching that a title registry smart contract conducts verification of existing ownership and updates the blockchain with changes of ownership, property sales price, or fractional ownership percent.)

Claims 3-4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over by Lee et al. (20190287195) in view of Fisch (US 20200126075) in view of Senecal (US 20080288381).

Referring to claims 3 and 13, 

The examiner notes that the “optimal fractionalization is based, at least in part, on creating livable sub-spaces in the real estate unit that can be tokenized for use on said fractionalized real estate unit network is not positively recited and therefore holds little patentable weight

Additionally the phrase “can be tokenized for use on said fractionalized real estate unit network” is recited as an intended use and therefore holds little patentable weight. 

The Examiner additionally finds what the optimal fractionalization is based on (creating livable sub-spaces), is non- functional descriptive material that does not alter the step of generating an optimal fractionalization. What the optimal fractionalization is based on is non-functional descriptive material that may not be relied upon for patentability.

The Examiner notes that non-functional descriptive material cannot render patentable an invention that is otherwise not patentable over the prior art. See ln re Gulack, 703 F.2d 1381, 1385 (Fed. Cir. 1983) (when descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from the prior art in terms of patentability); and (BPAI 2008) (precedential) ("[T]he nature of the information being manipulated does not lend patentability to an otherwise unpatentable computer-implemented product or process."). Although no claim limitations will be disregarded and the claimed invention as a whole will be assess, the Examiner will follow the Federal Circuit's guidance as in the Gulack decision and will not give patentable weight to printed matter absent a "new and unobvious functional relationship between the printed matter and the substrate." Id. at 1386; see also King Pharm. Inc. v. Eon Labs, Inc., 616 F.3d 1267, 1279-79 (Fed. Cir. 2010) (applying the "printed matter" reasoning to method claims containing an "informing" step that could be either printed or verbal instructions).

There is no objective evidence of record that there is a functional relationship in the generating an optimal fractionalization and what the optimal fractionalization is based on. Applicant does not recite or show how what the optimal fractionalization is based on affects generating an optimal fractionalization. The step of generating an optimal fractionalization would be performed in the same manner regardless of what it is based on under the broadest reasonable interpretation of the claims. 

 As such, what the optimal fractionalization is based on constitutes non-functional descriptive that may not be relied upon for patentability. See In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004). See also Exparte Mathias, 84 USPQ2d 1276, 1279 (BPAI 2005) (informative), afj'd 191 Fed. App'x 959 (Fed. Cir. 2006) (When a prior art reference describes each and every feature of a claimed [invention], except for the claimed non-functional descriptive material..., it anticipates the claimed onscreen icon inasmuch as "the [non-functional] descriptive material will not distinguish the invention from the prior art in terms of patentability[.]").

Therefore for claim interpretation purposes the examiner is interpreting the cited art needs to disclose generating a fractionalization of a real estate unit identified in a real estate unit dataset. The examiner applied the art the best they could under the claims broadest reasonable interpretation.

Lee further discloses generating an optimal fractionalization of a real estate unit identified in said real estate unit dataset. (Lee paragraph 31 the method allows individual prospective home buyer (also referred to as the buyer) to purchase real estate property ( also referred to as the property) using equity sharing by putting the real estate property into a title-holding trust (also referred to as the trust) and dividing the property into (or any fractional number of) equal and undivided fractional interest which completely replaces the need for traditional debt/mortgage financing by enabling investors/buyers to purchase the property together. It is interpreted that that this is an optimal fractionalization for an identified property.) 

Lee on view of Fisch does not explicitly disclose wherein said optimal fractionalization is based, at least in part, on creating livable sub-spaces in the real estate unit that can be tokenized for use on said fractionalized real estate unit network.

However Senecal, which is directed to investing in a multi-unit residential property, teaches wherein said optimal fractionalization is based, at least in part, on creating livable sub-spaces in the real estate unit that can be tokenized for use on said fractionalized real estate unit network. (Senecal paragraph 19 teaching that if the property may be renovated or remodeled so it resembles the configuration shown in Figure 1 to include, property common areas, and apartments where each apartment includes apartment common areas and bedroom spaces. Senecal paragraph 28 teaching an entity having previously acquired fractional ownership interest in property is eligible to continue holding its investment or change its current ownership interest. One example can be buying-up so that increasing the investment such as for example by changing the ownership interest from a single bedroom space to a multiple bedroom space. The examiner interprets that modification of an ownership interest from a single bedroom to a multiple bedroom space is creating livable sub-spaces in the real estate unit.) 

One of ordinary skill in the art would have been motivated to combine the invention disclosed in Lee in view of Fisch and Senecal as Senecal develops on the concept on fractionalization of a particular real estate asset (real estate in the form of spaces associated with a multi-unit residential property).

Therefore it would have been obvious before the effective filing date of the claimed invention to modify the invention disclosed in Lee in view of Fisch and Senecal to incorporate wherein said optimal fractionalization is based, at least in part, on creating livable sub-spaces in the real estate unit that can be tokenized for use on said fractionalized real estate unit network with the motivation of enabling entities to increase their investment interest by modifying their ownership interest such as by changing their interest from a single bedroom space to a multiple bedroom space. (Senecal paragraph 28)

Referring to claims 4 and 14, 

The Examiner additionally finds what the particular living sub-spaces comprise, is non- functional descriptive material that does not alter the step of generating an optimal fractionalization. What the particular living sub-space comprises is non-functional descriptive material that may not be relied upon for patentability.

The Examiner notes that non-functional descriptive material cannot render patentable an invention that is otherwise not patentable over the prior art. See ln re Gulack, 703 F.2d 1381, 1385 (Fed. Cir. 1983) (when descriptive material is not functionally related to the substrate, the 

There is no objective evidence of record that there is a functional relationship in the generating an optimal fractionalization and what the particular living sub-space comprises. Applicant does not recite or show how generating an optimal fractionalization is affected by what the living sub-space. The step of generating an optimal fractionalization would be performed in the same manner regardless of what the living sub-space comprises under the broadest reasonable interpretation of the claims. 

 As such, what the living sub-space comprises constitutes non-functional descriptive that may not be relied upon for patentability. See In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004). See also Exparte Mathias, 84 USPQ2d 1276, 1279 (BPAI 2005) (informative), afj'd 191 Fed. App'x 959 (Fed. Cir. 2006) (When a prior art reference describes each and every feature of a claimed [invention], except for the claimed non-functional descriptive material..., it anticipates the claimed onscreen icon inasmuch as "the [non-functional] descriptive material will not distinguish the invention from the prior art in terms of patentability[.]").

Therefore for claim interpretation purposes the examiner is interpreting the cited art needs to disclose a livable sub-space. The examiner applied the art the best they could under the claims broadest reasonable interpretation.

Senecal further teaches, wherein said livable sub-spaces each comprise an identification of a bedroom. (Senecal paragraph 24 teaching that an entity’s exclusive ownership interest is in a specific single bedroom space and/or in specific multiple bed-room spaces. Senecal paragraph 28 teaching an entity having previously acquired fractional ownership interest in property is eligible to continue holding its investment or change its current ownership interest. One example can be buying-up so that increasing the investment such as for example by changing the ownership interest from a single bedroom space to a multiple bedroom space.)

	It would have been obvious before the effective filing date of the claimed invention to modify the invention disclosed in Lee in view of Fisch and Senecal to incorporate wherein said livable sub-spaces each comprise an identification of a bedroom with the motivation of enabling entities to modify their investment interest in a subspace such as changing their ownership interest from a single bedroom space to a multiple bedroom space or vice-versa. (Senecal paragraph 28)
 
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (20190287195) in view of Fisch (US 20200126075) and Wright et al. (US 20190057362).

Referring to claims 9 and 19, 

Lee does disclose generating a valuation analysis and an equity analysis. (Lee paragraph 56 teaching the invention calculates equity rate and ensures that it is always lower than the rental value of a comparable property in the same neighborhood or zip code. This enables investors to select the properties that yield monthly rent that is lower than average rent for the same zip code or neighborhood where the property is located. Lee paragraph 190 teaching the system will intelligently calculate how much future equity each investor and existing homeowner should be entitled to. The formula considers how much equity the current homeowner would have in the property after the contract. This means the higher the risk (lower equity) the higher amount of future equity will need to give up to the investors. Lee paragraph 97 disclosing that the equity trade matching algorithm uses different levels of appraisals (such as an automated valuation model) in the determination of the fractional property value and confirm the validity and fair value of the trade.)

 	However Lee in view of Fisch does not disclose generating a valuation analysis and equity analysis in one or more of said one or more smart contracts.

However Wright, which is directed to the secure control and/or transfer or exchange of a digital or real-world/physical asset via a blockchain, teaches generating a valuation analysis and equity analysis in one or more of said one or more smart contracts. (Wright paragraph 88 teaching that if the offerer is offering bitcoin (BTC) than this value is simply the offerer’s max bitcoin offer. If the offer is offering tokenized currency then this value is the equivalent token value of the offer’s maximum currency amount (calculated based on the pegging rate specified on the tokenization contract). The same is true if the offerer is offering a tokenized other commodity such as part ownership of a racehorse (the contract will still have a pegging rate that specifies the bitcoin token value for shares in the racehorse). 

	One of ordinary skill in the art would have been motivated to combine the inventions disclosed in Lee in view of Fisch with Wright as Wright further develops on how the secure control/transfer of for a digital or real-world/physical asset (Wright paragraph 9) and the implementation of smart contracts for purposes of automating the execution of the terms of an agreement based on received inputs to facilitate actions to be performed based on the execution. (Wright paragraph 5)

	Therefore it would have been obvious before the effective filing date of the claimed invention to modify the invention disclosed in Lee in view of Fisch and Wright to incorporate generating a valuation analysis and equity analysis in one or more of said one or more smart contracts with the motivation of implementing smart contracts for automating the execution of the terms of an agreement based on received inputs to facilitate actions to be performed based on the execution (Wright paragraph 5) such as in the determination minimum rate of exchange for shares an asset. (Wright paragraph 88)

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Marcinowski et al. (US 20190355076) - directed to an intelligent property management system. 

Lamont et al. (US 20030046099) - directed to conducting spatially-based valuation of property, taking into account the values of neighboring properties,  (Lamont paragraph 11 teaches by making use of statistical techniques to interpolate unknown property values at a particular location from known property values of a particular location as the x and y or other location defining properties of all properties are known together with values for some of the properties by making use of statistical techniques to interpolate unknown property values at a particular location from known property values based on their spatial relationship. Lamont paragraph 25 teaching the database may include characteristics of the properties in addition to location and value. Ideally, these characteristics will be those which are believed to have an effect on the value of a property; for example, age of building, type of building, size, number of bathrooms, central heating, garage, and so forth. Additional characteristics which do not affect property value may also be included, if desired. Where characteristics to be compared include non-numerically coded characteristics (for example, 'house type' may be coded as 'bungalow', 'detached', 'terrace', and so forth), the method may comprise the further step of automatically recoding non-numerical characteristics into numerical characteristics (for example, 'house type' may be recoded as 1, 2, 3, etc.). This allows such characteristics to be included within the index of similarity matrix. The numerical codes assigned may be arbitrary, provided that like properties will be assigned the same numerical code. Lamont paragraph 25 generation of the matrix preferably further comprises the step of standardizing characteristics to be compared, such that each characteristic may be meaningfully compared with each other characteristic. For example, while the value of a property may range from, say, $10,000 to $100,000, the number of bedrooms may range only from 1 to 5.)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MONAGHAN whose telephone number is (571)270-5523.  The examiner can normally be reached on Monday- Friday 8:30 am - 5:30 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt, can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/M.J.M./Examiner, Art Unit 3689  

/MARIA C SANTOS-DIAZ/Primary Examiner, Art Unit 3689